IN THE UNITED STATES COURT OF APPEALS
                                   FOR THE FIFTH CIRCUIT



                                                No. 02-10895
                                              Summary Calendar


HARRY B. LUCAS CO.,

                                                                      Plaintiff-Appellant,

versus


GRAND DALLAS WAREHOUSE LLC,

                                                                      Defendant-Appellee.

                                            --------------------
                               Appeal from the United States District Court
                                   for the Northern District of Texas
                                       USDC No. 3:01-CV-938-M
                                            --------------------
                                            January 28, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

         Harry B. Lucas Company, the plaintiff-appellant, appeals from a summary judgment in

favor of Grand Dallas Warehouse LLC, defendant-appellee. Appellant makes various claims

attacking the judgment of the district court, which held that because the defendant did not

specifically assume the commission agreement at issue as required by the Texas Real Estate

License Act, plaintiff could not continue to recover his commission. Appellant also attacks the

district court’s finding that the defendant is not liable under a theory of equitable estoppel.


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is
not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Our review of the record, the applicable law and the issues raised on appeal lead us to the

inescapable conclusion that the district court correctly interpreted the Texas Real Estate License

Act, correctly granted summary judgment for the defendant and denied plaintiff relief. The

judgment of the district court is affirmed for the reasons stated by District Judge Barbara M. G.

Lynn in the order dated July 9, 2002 and the order denying motion for reconsideration dated

August 5, 2002.



       AFFIRMED




                                                 2